 

 

Case 1:18-cr-02060-SAB ECF No. 22

Joseph H. Harrington

United States Attorney

Eastern District of Washington
Benjamin D. Seal

Assistant United States Attorney
402 E. Yakima Avenue, Suite 210
Yakima, Washington 98901
Telephone: (509) 454-4425

filed 10/02/18

PagelD.28 Page 1 of 6

OCT 02 2018

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,

V.
MARTEL CHAVEZ-MENDOZA,

Defendant.

INDICTMENT

 

1:18-CR-2060-SAB
INDICTMENT

21 U.S.C. §§ 841(a)(1), 846
Conspiracy to Distribute 500 Grams or
More of a Mixture or Substance
Containing Methamphetamine

(Count 1)

21 U.S.C. § 841(a)(1), (b)(1)(A) (vil)
Distribution of 500 Grams or More of
a Mixture or Substance Containing
Methamphetamine

(Count 2)

21 U.S.C. § 841(a)(1), (b)(1)(A)(vili)
Possession with Intent to Distribute
500 Grams or More of a Mixture or
Substance Containing
Methamphetamine

(Count 3)

18 U.S.C. §§ 922(g)(5), 924(a)(2)
Alien in Possession of a Firearm and
Ammunition

(Count 4)

 
oOo Oo SS DW NH

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cr-02060-SAB ECF No. 22 filed 10/02/18 PagelD.29 Page 2 of 6

8 U.S.C. § 1326
Alien in United States
After Deportation
(Count 5)

21 U.S.C. § 853, 18 U.S.C. § 924,
28 U.S.C. § 2461
Forfeiture Allegations

 

The Grand Jury charges:
COUNT |
Beginning on or about a date unknown, but at least by on or about May 1,
2018, and continuing to on or about September 5, 2018, in the Eastern District of
Washington, and elsewhere, the Defendant, MARTEL CHAVEZ-MENDOZA,
knowingly and intentionally combined, conspired, confederated and agreed
together and with other persons, both known and unknown, to commit the
following offense against the United States, to wit: distribution of 500 grams or
more of a mixture or substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §
841(a)(1), (b)(1)(A) (viii); all in violation of 21 U.S.C. § 846.
COUNT 2
On or about August 23, 2018, in the Eastern District of Washington, the
Defendant, MARTEL CHAVEZ-MENDOZA, did knowingly and intentionally

distribute 500 grams or more of a mixture or substance containing a detectable

INDICTMENT 2

 
> Ww bs

oO CO NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cr-02060-SAB ECF No. 22 filed 10/02/18 PagelD.30 Page 3 of 6

amount of methamphetamine, a Schedule II controlled substance, in violation of 21
U.S.C. § 841(a)(1), (b)C1)(A) (viii).
COUNT 3
On or about September 5, 2018, in the Eastern District of Washington, the
Defendant, MARTEL CHAVEZ-MENDOZA, did knowingly and intentionally
possess with intent to distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II controlled
substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii).
COUNT 4
On or about September 5, 2018, in the Eastern District of Washington, the
Defendant, MARTEL CHAVEZ-MENDOZA, then being an alien illegally and
unlawfully in the United States, did knowingly possess in and affecting interstate
commerce firearms, to wit: a Sig Sauer, Model M400, 5.56 caliber rifle, bearing
serial number 20C061320; a Marlin, Model 1893, 38-55 caliber rifle, bearing serial
number 130277; and a Browning, Model A-Bolt, 7mm Remington Magnum rifle,
bearing serial number 59217NY7C7; which firearms had been shipped and
transported in interstate and foreign commerce; all in violation of 18 U.S.C. §§

922(g)(5), 924(a)(2).

INDICTMENT 3

 
sas Nn OA FSF W NN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cr-02060-SAB ECF No. 22 filed 10/02/18 PagelD.31 Page 4 of 6

COUNT 5

On or about September 5, 2018, the Defendant, MARTEL CHAVEZ-
MENDOZA, a citizen and national of Mexico, who had theretofore been denied
admission, excluded, deported and removed from the United States on or about
January 20, 2000, at Brownsville, Texas, and on or about January 20, 2001, at San
Ysidro, California, and on or about May 17, 2004, at Nogales, Arizona, and on or
about April 6, 2012, at Calexico, California, was found in the Eastern District of
Washington, and he did not then have the express consent of the Attorney General
or the Attorney General’s successor, the Secretary of the Department of Homeland
Security (6 U.S.C. §§ 101, 202(3) & (4), 402, 557), to reapply for admission into
the United States, all in violation of 8 U.S.C. § 1326.

NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853, upon conviction of an offense in violation of
21 U.S.C. §§ 841(a)(1), 846, as alleged in Count 1, and/or 21 U.S.C. § 841(a)(1),
(b)(1)(A)(vili), as alleged in Count 3 of this Indictment, the Defendant, MARTEL
CHAVEZ-MENDOZA, shall forfeit to the United States of America, any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as the

result of such offense(s) and any property used or intended to be used, in any

INDICTMENT 4

 
oO Oo SN WO AW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:18-cr-02060-SAB ECF No. 22 filed 10/02/18 PagelD.32 Page 5 of 6

manner or part, to commit or to facilitate the commission of the offense(s). The
property to be forfeited includes, but is not limited to:

- Approximately $45,806.00 in U.S. currency;
- Approximately $5,000.00 in U.S. currency; and,
- Approximately $4,000.00 in U.S. currency.

All seized by the United States Drug Enforcement Administration on or
about September 5, 2018, pursuant to the execution of a federal search warrant.

If any forfeitable property, as a result of any act or omission of the
Defendant(s):

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided

without difficulty;

the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), upon conviction
of an offense(s) in violation of 18 U.S.C. §§ 922(g)(5), 924, as alleged in Count 4
of this Indictment, the Defendant, MARTEL CHAVEZ-MENDOZA, shall forfeit

to the United States of America, any firearms and ammunition involved or used in

INDICTMENT 3

 
Ene at

 

Case 1:18-cr-02060-SAB ECF No. 22 filed 10/02/18 PagelD.33 Page 6 of 6

the commission of the offense(s). The property to be forfeited includes, but is not
limited to:

- a Sig Sauer, Model M400, 5.56 caliber rifle, bearing serial number
20C061320;

- a Marlin, Model 1893, 38-55 caliber rifle, bearing serial number 130277;

- a Browning, Model A-Bolt, 7mm Remington Magnum rifle, bearing serial

number 59217NY7C7.

DATED this Zday of October 2018.

pono

| Jéseph H. Hatrihgton /

United States Attorney

Benjamin’ D. Seal
Assistant United States Attorney

INDICTMENT 6

 

 
